PER CURIAM.
As costs were assessed against appellant without benefit of notice and a hearing, we reverse the imposition of costs and remand based on Mays v. State, 519 So.2d 618 (Fla.1988). We note that an identical argument was raised by the state in Beasley v. State, 565 So.2d 721 (Fla. 4th DCA), review granted, No. 76,102 (Fla. June 7, 1990), wherein we certified the question of whether the imposition of costs against an indigent is different from the collection of those costs, making the question of ability to pay premature until attempt is made to collect such costs.
REVERSED AND REMANDED.
GUNTHER, STONE and POLEN, JJ., concur.